In an action, inter alia, to recover damages for personal injuries and wrongful death, the defendants appeal from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated August 14, 2001, as denied those branches of their motion which were for summary judgment dismissing the causes of action alleging personal injuries and wrongful death.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that there exist triable issues of fact as to whether the defendant driver used reasonable care in the operation of his vehicle, and whether his *533negligence, if any, contributed to the accident (see Rawson v City of New York, 292 AD2d 583; Lopez v Coleman, 265 AD2d 454; McCann v Mahoney, 214 AD2d 607; Bank of N.Y. v Walsh, 129 AD2d 668). O’Brien, J.P., Krausman, Schmidt and Cozier, JJ., concur.